Title: Notes on Debates, 10 June 1783
From: Madison, James
To: 


Tuesday June 10.
The Report on the Cession of Virga. was taken up. Mr. Elseworth urged the expediency of deciding immediately on the Cession. Mr. Hamilton joined him, asserting at the same time the right of the U. States. He moved an amendment in favor of private claims. Mr. Clarke was strenuous for the right of the U. S. and agst. waiting longer. (this had reference to the absence of Maryland which had always taken a deep interest in the question) Mr. Gorham supported the policy of acceding to the report. Mr. Fitzimmons recommended a postponement of the question, observing that he had sent a copy of the Report to the Maryland Delegates. The President was for a postponement till the sense of N. Jersey be known. The Delaware Delegates expecting instructions were for postponing till Monday next. It was agreed at length that a final vote should not be taken till that day Mr. M. yielding to the sense of the House, but warning that the opportunity might be lost by the rising of the Legislature of Virga.
Mr. Hamilton & Mr. Peters with permission moved for a recommitment of the Report, in order to provide for Crown titles within the territory reserved to the State. Mr. Madison objected to the motion, since an amendment might be prepared during the week & proposed on Monday next. This was acquiesced in. It was agreed that the President might informally notify private Companies & others as well as the Maryland Delegates of the time at which the Report would be taken into consideration
The Order of the day for appointing a Secretary of For: Affairs, was called for, & none having been put in nomination, the order was postponed. Mr. Bland then nominated Mr. Arthur Lee, Mr. Gorham nominated Mr. Jefferson, but being told he would not accept, then named Mr. Tilghman, Mr. Higginson nominated Mr. Jonathan Trumbull. Mr. Mongomery nominated Mr. George Clymer. It was understood that Genl. Schuyler remained in nomination
